Citation Nr: 0618936	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-30 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In May 2006, 
the veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  

In May 2006, the case was advanced on the docket, based on 
the veteran's advanced age.  38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2005).

Procedural history

In a December 2003 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
rating, effective July 1, 2003.  The veteran submitted a 
notice of disagreement with the RO's decision, claiming that 
a higher rating was warranted in light of the severity of his 
PTSD symptoms.  

In a June 2004 rating decision, the RO increased the rating 
for the veteran's PTSD to 50 percent, effective July 1, 2003.  
A Statement of the Case was issued in June 2004 addressing 
the issue of entitlement to a rating in excess of 50 percent 
for PTSD.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding 
that a decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).  In August 2004, the veteran perfected his appeal by 
submitting a timely VA Form 9.

In a September 2004 rating decision, the RO denied service 
connection for a stomach condition, including 
gastrointestinal reflux disease (GERD).  The veteran 
perfected an appeal with the RO's decision in April 2005.  In 
several subsequent statements, however, the veteran clarified 
that he had never intended to seek service connection for a 
stomach condition or GERD.  Rather, he indicated that he 
intended only to claim entitlement to service connection for 
peptic ulcer disease.  In conformance with the veteran's 
request, therefore, the Board has characterized the issue on 
appeal as set forth on the cover page of this Remand.  The 
Board notes that the RO characterized the issue similarly in 
the November 2005 Supplemental Statement of the Case; 
therefore the veteran has not been prejudiced by the Board's 
actions in this regard.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

At the veteran's May 2006 Board hearing, he testified that 
his PTSD had significantly worsened since he was last 
examined for compensation purposes in April 2004.  The Board 
therefore finds that a more contemporaneous VA psychiatric 
examination is necessary.  38 C.F.R. § 3.149(c)(4) (2005); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(holding that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is inadequate to evaluate the current state of the condition, 
the VA must provide a new examination).

In addition, the veteran testified that he received regular 
treatment for his PTSD at the Lorain VA outpatient clinic.  A 
review of the record indicates that the most recent records 
from that facility are dated in November 2005.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has duty to 
obtain these records.  38 C.F.R. § 3.159(c)(2) (2005).

With respect to the claim of service connection for peptic 
ulcer disease, the veteran claims that he developed such 
condition as a result of the stress and hardship he 
experienced during service, as well as the stress caused by 
his service-connected PTSD.  

After reviewing the medical evidence of record, the Board 
finds that the nature and etiology of the veteran's current 
disability is unclear.  The record reflects longstanding 
complaints of stomach pains, but it is unclear whether the 
veteran's complaints are indicative of a current peptic ulcer 
disease which was incurred in service or as a result of 
service-connected PTSD, or whether such symptoms are part and 
parcel of the veteran's service-connected psychiatric 
disorder, or whether they are due to some non-service related 
cause.  The Court has held that the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(the Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so).

After having carefully considered the matter, therefore, the 
Board finds that a VA medical opinion is necessary to resolve 
questions concerning the nature and etiology of the veteran's 
complaints.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005); see also Charles v. Principi, 
16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following actions:

1
.
  
T
h
e
 
R
O
 
s
h
o
u
l
d
 
c
o
n
t
a
c
t
 
t
h
e
 
L
o
r
a
i
n
 
V
A
 
o
u
t
p
a
t
i
e
n
t
 
c
l
i
n
i
c
 
a
n
d
 
o
b
t
a
i
n
 
t
r
e
a
t
m
e
n
t
 
r
e
c
o
r
d
s
 
p
e
r
t
a
i
n
i
n
g
 
t
o
 
t
h
e
 
v
e
t
e
r
a
n
 
f
o
r
 
t
h
e
 
p
e
r
i
o
d
 
f
r
o
m
 
N
o
v
e
m
b
e
r
 
2
0
0
5
 
t
o
 
t
h
e
 
p
r
e
s
e
n
t
.
  

2
.
  
T
h
e
 
v
e
t
e
r
a
n
 
s
h
o
u
l
d
 
b
e
 
a
f
f
o
r
d
e
d
 
a
 
V
A
 
p
s
y
c
h
i
a
t
r
i
c
 
e
x
a
m
i
n
a
t
i
o
n
 
t
o
 
d
e
t
e
r
m
i
n
e
 
t
h
e
 
c
u
r
r
e
n
t
 
s
e
v
e
r
i
t
y
 
o
f
 
h
i
s
 
P
T
S
D
.
  
T
h
e
 
v
e
t
e
r
a
n
'
s
 
c
l
a
i
m
s
 
f
o
l
d
e
r
 
m
u
s
t
 
b
e
 
m
a
d
e
 
a
v
a
i
l
a
b
l
e
 
t
o
 
t
h
e
 
e
x
a
m
i
n
e
r
 
f
o
r
 
r
e
v
i
e
w
 
i
n
 
c
o
n
n
e
c
t
i
o
n
 
w
i
t
h
 
t
h
e
 
e
x
a
m
i
n
a
t
i
o
n
.
  
T
h
e
 
e
x
a
m
i
n
e
r
 
s
h
o
u
l
d
 
b
e
 
a
s
k
e
d
 
t
o
 
p
r
o
v
i
d
e
 
a
n
 
o
p
i
n
i
o
n
 
a
s
 
t
o
 
t
h
e
 
s
e
v
e
r
i
t
y
 
o
f
 
t
h
e
 
v
e
t
e
r
a
n
'
s
 
P
T
S
D
,
 
a
s
 
w
e
l
l
 
a
s
 
a
 
n
u
m
e
r
i
c
a
l
 
s
c
o
r
e
 
o
n
 
t
h
e
 
G
l
o
b
a
l
 
A
s
s
e
s
s
m
e
n
t
 
o
f
 
F
u
n
c
t
i
o
n
i
n
g
 
(
G
A
F
)
 
S
c
a
l
e
 
p
r
o
v
i
d
e
d
 
i
n
 
t
h
e
 
D
i
a
g
n
o
s
t
i
c
 
a
n
d
 
S
t
a
t
i
s
t
i
c
a
l
 
M
a
n
u
a
l
 
f
o
r
 
M
e
n
t
a
l
 
D
i
s
o
r
d
e
r
s
.
  
T
h
e
 
e
x
a
m
i
n
e
r
 
s
h
o
u
l
d
 
d
e
s
c
r
i
b
e
 
a
l
l
 
f
i
n
d
i
n
g
s
 
i
n
 
d
e
t
a
i
l
,
 
a
n
d
 
s
h
o
u
l
d
 
e
x
p
l
a
i
n
 
t
h
e
 
r
a
t
i
o
n
a
l
e
 
f
o
r
 
a
n
y
 
o
p
i
n
i
o
n
 
g
i
v
e
n
.

3
.
  
T
h
e
 
v
e
t
e
r
a
n
 
s
h
o
u
l
d
 
a
l
s
o
 
b
e
 
a
f
f
o
r
d
e
d
 
a
 
V
A
 
m
e
d
i
c
a
l
 
e
x
a
m
i
n
a
t
i
o
n
 
f
o
r
 
t
h
e
 
p
u
r
p
o
s
e
 
o
f
 
c
l
a
r
i
f
y
i
n
g
 
t
h
e
 
n
a
t
u
r
e
 
a
n
d
 
e
t
i
o
l
o
g
y
 
o
f
 
a
n
y
 
c
u
r
r
e
n
t
 
g
a
s
t
r
o
i
n
t
e
s
t
i
n
a
l
 
c
o
m
p
l
a
i
n
t
s
,
 
i
n
c
l
u
d
i
n
g
 
p
e
p
t
i
c
 
u
l
c
e
r
 
d
i
s
e
a
s
e
.
  
T
h
e
 
c
l
a
i
m
s
 
f
i
l
e
 
m
u
s
t
 
b
e
 
m
a
d
e
 
a
v
a
i
l
a
b
l
e
 
t
o
 
t
h
e
 
e
x
a
m
i
n
e
r
 
f
o
r
 
r
e
v
i
e
w
 
i
n
 
c
o
n
n
e
c
t
i
o
n
 
w
i
t
h
 
t
h
e
 
e
x
a
m
i
n
a
t
i
o
n
.
  
I
n
 
p
r
o
v
i
d
i
n
g
 
t
h
e
 
r
e
q
u
e
s
t
e
d
 
o
p
i
n
i
o
n
,
 
t
h
e
 
e
x
a
m
i
n
e
r
 
s
h
o
u
l
d
 
s
t
a
t
e
 
w
h
e
t
h
e
r
 
i
t
 
i
s
 
a
t
 
l
e
a
s
t
 
a
s
 
l
i
k
e
l
y
 
a
s
 
n
o
t
 
t
h
a
t
 
a
n
y
 
c
u
r
r
e
n
t
 
g
a
s
t
r
o
i
n
t
e
s
t
i
n
a
l
 
d
i
s
a
b
i
l
i
t
y
 
i
d
e
n
t
i
f
i
e
d
,
 
i
n
c
l
u
d
i
n
g
 
p
e
p
t
i
c
 
u
l
c
e
r
 
d
i
s
e
a
s
e
,
 
i
s
 
c
a
u
s
a
l
l
y
 
r
e
l
a
t
e
d
 
t
o
 
t
h
e
 
v
e
t
e
r
a
n
'
s
 
a
c
t
i
v
e
 
s
e
r
v
i
c
e
 
o
r
 
h
i
s
 
s
e
r
v
i
c
e
-
c
o
n
n
e
c
t
e
d
 
P
T
S
D
.
  
I
f
 
n
o
 
s
u
c
h
 
c
a
u
s
a
l
 
r
e
l
a
t
i
o
n
s
h
i
p
 
i
s
 
i
d
e
n
t
i
f
i
e
d
,
 
t
h
e
 
e
x
a
m
i
n
e
r
 
s
h
o
u
l
d
 
a
l
s
o
 
s
t
a
t
e
 
w
h
e
t
h
e
r
 
i
t
 
i
s
 
a
t
 
l
e
a
s
t
 
a
s
 
l
i
k
e
l
y
 
a
s
 
n
o
t
 
t
h
a
t
 
a
n
y
 
c
u
r
r
e
n
t
 
g
a
s
t
r
o
i
n
t
e
s
t
i
n
a
l
 
s
y
m
p
t
o
m
a
t
o
l
o
g
y
 
i
s
 
a
 
m
a
n
i
f
e
s
t
a
t
i
o
n
 
o
f
 
t
h
e
 
v
e
t
e
r
a
n
'
s
 
s
e
r
v
i
c
e
-
c
o
n
n
e
c
t
e
d
 
P
T
S
D
.

4
.
  
T
h
e
 
R
O
 
s
h
o
u
l
d
 
t
h
e
n
 
r
e
v
i
e
w
 
t
h
e
 
r
e
c
o
r
d
.
  
I
f
 
a
n
y
 
b
e
n
e
f
i
t
 
s
o
u
g
h
t
 
o
n
 
a
p
p
e
a
l
 
r
e
m
a
i
n
s
 
d
e
n
i
e
d
,
 
t
h
e
 
v
e
t
e
r
a
n
 
a
n
d
 
h
i
s
 
r
e
p
r
e
s
e
n
t
a
t
i
v
e
 
s
h
o
u
l
d
 
b
e
 
p
r
o
v
i
d
e
d
 
w
i
t
h
 
a
n
 
a
p
p
r
o
p
r
i
a
t
e
 
s
u
p
p
l
e
m
e
n
t
a
l
 
s
t
a
t
e
m
e
n
t
 
o
f
 
t
h
e
 
c
a
s
e
,
 
a
n
d
 
g
i
v
e
n
 
t
h
e
 
o
p
p
o
r
t
u
n
i
t
y
 
t
o
 
r
e
s
p
o
n
d
.
  

The case should then be returned to the Board for further 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Dennis F. Chiappetta
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



